Title: To Thomas Jefferson from Edmond Charles Genet, 13 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
NewYork le 13. 9bre 1793. l’an 2e de la République

Conformement à votre demande J’ai l’honneur de vous transmettre ci joints les Commissions de Vice Consul qui ont été délivrées aux Citoyens Pennevert et Chervi, le premier residant à N. London, le Second à Alexandrie. Je Serai très reconnaissant Si vous voulez les mettre à même d’entrer en fonction en leur faisant obtenir l’Exequatur de Monsieur le Président des Etats Unis.
J’ai aussi l’honneur de vous rappeler que le Citoyen Cassan que j’avais promu à l’intérim du Consulat de Philadelphie devenu vacant par la mort du Cn. Dupont ne reçoit point l’Exequatur que je vous ai demandé depuis long tems. Je vous prie Monsieur de vouloir bien le lui faire avoir au plutot, les circonstances exigeant que le Consul de Philadelphie entre en fonction. Si Sa Commission que je vous ai transmise, se trouve égarée, je pourrai vous en faire passer une nouvelle.
